Case: 1:19-cv-00084-GHD-RP Doc #: 47 Filed: 07/20/20 1 of 2 PagelD #: 250

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

DANNY BELL PLAINTIFF
ve CIVIL ACTION NO. 1:19-cv-00084-GHD-RP
ITAWAMBA COUNTY, MISSISSIPPI; NORTHEAST
MISSISSIPPI REGIONAL WATER SUPPLY DISTRICT;
COOK COGGINS ENGINEERS, INC.; EUTAW CONSTRUCTION
COMPANY, INC.; and CENTURY CONSTRUCTION GROUP, INC. DEFENDANTS

ORDER DESIGNATING REMAINING PARTIES

Presently before the Court is the Plaintiff's motion to grant relief or for clarification [43].
Upon due consideration and based upon the parties’ agreed-upon dismissal of Defendants
Itawamba County and Northeast Mississippi Regional Water Supply District from this litigation,
the Court finds that the motion should be granted and that this litigation shall proceed against
Defendants Cook Coggins Engineers, Eutaw Construction Company, and Century Construction
Group.

On December 26, 2018, pursuant to Section 11-27-81 of the Mississippi Code, the
Defendant Itawamba County filed a complaint in the Special Court of Eminent Domain of
Itawamba County, Mississippi, seeking a grant of eminent domain to obtain temporary easements
on two parcels of property, measuring 0.67 acres and 0.95 acres, owned by the Plaintiff in order to
install a pipeline to bring water from the Tennessee-Tombigbee waterway to a water treatment
plant.

While that action was pending, the Plaintiff, on April 29, 2019, preemptively filed this
parallel action in this court, asserting claims for, inter alia, trespass, illegal taking, and conversion

[1]. On June 18, 2019, Defendants extended an offer of judgment to the Plaintiff in the state court

action. After the Plaintiff indicated his purported acceptance of the offer of judgment, the
Case: 1:19-cv-00084-GHD-RP Doc #: 47 Filed: 07/20/20 2 of 2 PagelD #: 251

Defendants moved to dismiss this action as moot [27]. The Plaintiff did not respond to the
Defendants’ motion, and this Court granted the Defendants’ motion to dismiss [33]. The Plaintiff
then moved the Court to alter its judgment, arguing that a settlement between the parties had
actually not been effected in the state court action. Simultaneously, the Defendants filed a motion
in the state court action to enforce the settlement and for the state court to enter a final judgment.

Given these developments, this Court entered an Order holding the Plaintiff's motion in
abeyance and instructing the parties to inform the Court when the state court entered a decision on
the Defendants’ motion to enforce settlement and for entry of final judgment [39]. The parties
then informed this Court that a settlement has been reached between the Plaintiff and Defendants
Itawamba County and Northeast Mississippi Regional Water Supply District, settling both the state
court action and the Plaintiff's claims against those two parties in this Court; this Court
subsequently entered an Order of Dismissal as to those Defendants [41]. Because the parties’
settlement agreement is limited to those two Defendants, and the remaining three Defendants in
this action ultimately were not parties to the settlement agreement, the Court finds that this
litigation shall continue against those remaining three Defendants - Cook Coggins Engineers,
Eutaw Construction Company, and Century Construction Group.

Therefore, for the foregoing reasons, it is hereby ORDERED that the Plaintiff's motion to
grant relief or clarification [43] is GRANTED; this cause is REOPENED, and the Plaintiff's claims
against Cook Coggins Engineers, Inc., Eutaw Construction Company, Inc., and Century
Construction Group, Inc. shall PROCEED in this Court.

THIS, the 20% ay of July, 2020.

da He Qavte

SENIOR U.S. DISTRICT JUDGE

 
